Citation Nr: 0943086	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  08-12 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
costochondritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 2001 to September 2001 and from February 2003 to April 
2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2007 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
While on appeal in a rating decision in May 2008, the RO 
increased the rating to 10 percent. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In her Substantive Appeal, the Veteran requested a hearing 
before the Board, which was subsequently scheduled in October 
2008.  At the Veteran's request, the hearing was postponed so 
she could obtain representation.  

In July 2009, the Board received a signed Power of Attorney 
appointing Disabled American Veterans as the Veteran's 
representative.  

In October 2009, the Veteran's representative submitted a 
Motion to Remand this matter for a hearing before the Board.

In accordance with 38 C.F.R. § 20.704(c), as good cause for 
the request for a new hearing has been shown, the case is 
REMANDED for the following action:

After determining her preference for 
the type of hearing, schedule the 
Veteran for a hearing before a Veterans 
Law Judge. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
